Webb & Company, P.A. Certified Public Accountants CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in this Registration Statement on Form S-1 Amendment #2 of our report dated June 24, 2008 relating to the financial statements of Zhong Sen International Tea Company. We also consent to the reference to our Firm under the caption "Experts" in the Registration Statement. /s/ Webb & Company, P.A. WEBB & COMPANY, P.A. Certified Public Accountants Boynton Beach, Florida August 8,
